Exhibit 10.2

 

WAIVER AND FIFTH AMENDMENT TO

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

 

This WAIVER AND FIFTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES SALE
AGREEMENT dated as of November 14, 2005 (this “Amendment”) is entered into among
SIRVA RELOCATION CREDIT, LLC, as Seller, SIRVA RELOCATION LLC (“SIRVA Relo”) and
EXECUTIVE RELOCATION CORPORATION (“Executive Relo”), as Servicers and
Originators, GENERAL ELECTRIC CAPITAL CORPORATION, THE CIT GROUP/BUSINESS
CREDIT, INC. and LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”), as Purchasers,
and LaSalle, as Agent (in such capacity, the “Agent”).

 

RECITALS

 

A.                                   The Seller, the Servicers, the Purchasers
and the Agent are parties to that certain Amended and Restated Receivables Sale
Agreement dated as of December 23, 2004 and amended as of March 31, 2005,
May 31, 2005, June 30, 2005 and September 30, 2005 (as so amended, the
“Receivables Sale Agreement”).

 

B.                                     The parties wish to amend the Receivables
Sale Agreement as hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                       Certain Defined Terms.  Capitalized
terms which are used herein without definition and that are defined in the
Receivables Sale Agreement shall have the same meanings herein as in the
Receivables Sale Agreement, as amended by this Amendment.

 

2.                                       Amendments to Receivables Sale
Agreement.  The Receivables Sale Agreement is hereby amended as follows:

 

(a)                                  Definition of Applicable Base Margin.  The
definition of “Applicable Base Margin” in Schedule I to the Receivables Sale
Agreement is hereby amended and restated to read as follows:

 

                                                “Applicable Base Margin” means
(i) with respect to the period following the date of the First Amendment to but
excluding June 30, 2005, 1.25% with respect to the Prime Rate and 2.25% with
respect to the Eurodollar Rate, (ii) with respect to the period from and
including June 30, 2005 to and excluding September 30, 2005, 1.50% with respect
to the Prime Rate and 2.50% with respect to the Eurodollar Rate, (iii) with
respect to the period from and including September 30, 2005 to but excluding the
first date by which all the financial statements of  SIRVA, Inc. and the Parent
for the fiscal year ending December 31, 2004 and for the fiscal quarters ending
March 31, 2005, June 30, 2005, September 30, 2005 and March 31, 2006 are
delivered to the Agent (together with the related compliance certificates
required to be delivered under the Receivables Sale Agreement), 1.75% with
respect to the Prime Rate and 2.75% with respect to the Eurodollar Rate, and
(iv) at any time thereafter the percentage set forth below opposite the
Consolidated

 

--------------------------------------------------------------------------------


 

Leverage Ratio most recently reported by Parent and its Subsidiaries under the
SIRVA Credit Agreement, as such agreement is in effect on the date hereof;
provided that if and for so long as such Consolidated Leverage Ratio has not
been so reported, the Applicable Base Margin shall be as set forth in clause
(iii) above.

 

CONSOLIDATED LEVERAGE RATIO

 

PRIME RATE

 

EURODOLLAR RATE

 

Greater than or equal to 3.25

 

1.50

%

2.50

%

Greater than or equal to 2.75 and less than 3.25

 

1.25

%

2.25

%

Greater than or equal to 1.75 and less than 2.75

 

1.00

%

2.00

%

Less than 1.75

 

0.75

%

1.75

%

 

(b)                                 New Definition.  The following new
definition is hereby added to Schedule I to the Receivables Sale Agreement, in
the correct alphabetical spot:

 

                                                “Fifth Amendment” means the
Waiver and Fifth Amendment to Amended and Restated Receivable Sale Agreement,
dated as of November 14, 2005, among the Seller, the Servicers, the Originators,
the Agent and the Purchasers.

 

(c)                                  Revised Definition.  The definition of
“Specified Adjustments” in Schedule I to the Receivables Sale Agreement is
hereby amended and restated to read as follows:

 

                                                “Specified Adjustments” means
adjustments to the financial results of SIRVA, Inc. for the periods and in
amounts materially similar to the amounts specified in SIRVA, Inc.’s Form 8-K
filed September 21, 2005, to be evidenced by restatements of SIRVA, Inc.’s
financial statements for the fiscal year ended December 31, 2004 to be made
available to the Agent and the Purchasers no later than November 30, 2005;
provided, however, that (x) except as has been disclosed by the Servicers to the
Purchasers in the supplement to the Fee Letter delivered in connection with the
First Amendment, such adjustments do not result from (and are not alleged by any
Governmental Authority or Responsible Person to have resulted from) fraud,
misconduct or similar circumstances, and (y) such adjustments do not have a
Material Adverse Effect.

 

3.                                       Limited Consents and Waivers.

 

(a)                                  Section 5.1(a)(i)(A), (B), (C) and (D) of
the Receivables Sale Agreement, as amended by Section 3(a) of the Third
Amendment and Section 3(a) of the Fourth Amendment, require delivery no later
than November 15, 2005 of unqualified audited consolidated financial statements
of SIRVA, Inc. and the Parent for the fiscal year ended December 31, 2004 (the
“2004 Audit”) and delivery no later than December 31, 2005 of unaudited
consolidated quarterly financial statements for SIRVA, Inc. and the Parent for
the periods ended March 31, 2005, June 30, 2005 and September 30, 2005.  Subject
to

 

2

--------------------------------------------------------------------------------


 

Section 4 of this Amendment and subject to the representation and warranty in
Section 5(vi) of this Amendment being true and correct, the Agent and the
Purchasers agree that:

 

(i)                                     the delivery of such financial
statements for the fiscal year ended December 31, 2004 may be delayed until
November 30, 2005;

 

(ii)                                  the delivery of the unaudited consolidated
quarterly financial statements of SIRVA, Inc. and the Parent to be delivered
under clauses (B) and (D) of Section 5.1(a)(i) of the Receivables Sale Agreement
in respect of the periods ending on or before September 30, 2005 may be delayed
until March 31, 2006;

 

(iii)                               the delivery of such financial statements
for the fiscal year ended December 31, 2005 may be delayed until June 30, 2006;

 

(iv)                              the delivery of the unaudited consolidated
quarterly financial statements of SIRVA, Inc. and the Parent to be delivered
under clauses (B) and (D) of Section 5.1(a)(i) of the Receivables Sale Agreement
in respect of the period ending March 31, 2006 may be delayed until July 31,
2006;

 

(v)                                 the Agent and the Purchasers hereby waive
any Termination Event arising from the failure to deliver monthly financial
reports of SIRVA Relo for August 2005 under Section 5.2(a)(iii) of the
Receivables Sale Agreement and the late delivery on November 10, 2005 of the
monthly financial reports of SIRVA Relo for September 2005 under
Section 5.2(a)(iii) of the Receivables Sale Agreement; and

 

(vi)                              the Agent and the Purchasers hereby waive any
Termination Event arising from the incorrectness of any of the representations
and warranties made by the Seller, the Guarantors, the Originators, and the
Servicers pursuant to any Transaction Document or in any certificate delivered
pursuant to any Transaction Document with respect to any balance sheets,
statements of income and cash flow, and any other financial information of
SIRVA, Inc. or the Parent heretofore delivered to the Agent and the Purchasers,
to the extent that any such incorrectness of a representation and warranty
relates to the Specified Adjustments.

 

(b)                                 The Agent and the Purchasers hereby consent
to the execution and delivery of an amendment to the SIRVA Credit Agreement in
the form attached hereto as Exhibit A (the “Credit Agreement Amendment”),
provided that (i) no compensation shall be paid by the SIRVA Entities in
connection with such amendment except as described in such Credit Agreement
Amendment, and (ii) such amendment became effective on or prior to November 14,
2005.

 

4.                                       Reservation of Rights.  By press
releases dated January 31, 2005, March 15, 2005, June 20, 2005, June 22, 2005
and September 21, 2005, SIRVA, Inc. announced various matters, including (i) a
delay in the release of the 2004 Audit, (ii) anticipated adjustments to prior
financial statements as a result of the review by its audit committee of
SIRVA, Inc.’s financial reporting practices and related processes, and (iii) the
existence of a formal investigation by the SEC of such practices and processes. 
Notwithstanding the agreement of the Agent and the Purchasers to a delay in the
delivery of the 2004 Audit and certain other financial reports and ongoing
discussions

 

3

--------------------------------------------------------------------------------


 

between the Agent, the Purchasers and the Originators with respect to the
matters described in the Press Releases, the Agent and the Purchasers have not
waived any rights or remedies they may have with respect to the matters, except
as set forth in Section 3(a)(vi) hereof, that are the subject of such review and
investigation or any related matters.  The Agent and the Purchasers hereby
expressly reserve all of their rights and remedies with respect to all of the
foregoing, including all rights with respect to any related Termination Event
that may have occurred and not been waived pursuant to Section 3(a)(vi) hereof.

 

5.                                       Representations and Warranties.  With
respect to the Sale Agreement, the Seller and each Servicer, and with respect to
the Purchase Agreement, the Originators hereby represent and warrant to the
Agent and the Purchasers as follows:

 

(i)                                     Representations and Warranties.  The
representations and warranties contained in Article IV of the Receivables Sale
Agreement and Section 4 of the Purchase Agreement are true and correct as of the
date hereof (except to the extent such representations and warranties relate
solely to an earlier date, in which case they are true and correct as of such
earlier date and except for the matters to be corrected by the Specified
Adjustments).

 

(ii)                                  Enforceability.  The execution and
delivery by the Seller and each Servicer of this Amendment, and the performance
by the Seller and each Servicer of this Amendment and the Receivables Sale
Agreement, as amended hereby (the “Amended Agreement”), are within the corporate
powers of the Seller and each Servicer and have been duly authorized by all
necessary corporate or company action on the part of the Seller and each
Servicer.  This Amendment and the Amended Agreement are valid and legally
binding obligations of the Seller and each Servicer, enforceable in accordance
with their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

(iii)                               No Potential Termination Event.  No
Potential Termination Event that will not be cured by this Amendment becoming
effective has occurred and is continuing.

 

(iv)                              Specified Adjustments.  Except as has been
disclosed by the Servicers to the Purchasers in the supplement to the Fee Letter
delivered in connection with the First Amendment, the adjustments described in
the definition of “Specified Adjustment” do not result from (and are not alleged
by any Governmental Authority or Responsible Person to have resulted from)
fraud, misconduct or similar circumstances; and the matters disclosed in the
Press Releases and related matters will not have a Material Adverse Effect.

 

6.                                       Acknowledgment by Originators.  Each of
SIRVA Relo and Executive Relo, in its capacity as an Originator, acknowledges
and agrees to the terms of this Amendment, including without limitation
Section 2 hereof.

 

7.                                       Effect of Amendment.  Except as
expressly amended and modified by this Amendment, all provisions of the
Receivables Sale Agreement shall remain in full force and effect; and the Seller
and the Servicers confirm and reaffirm their obligations under the Amended

 

4

--------------------------------------------------------------------------------


 

Agreement and the other Transaction Documents.  Without limiting the foregoing,
the Seller and the Originators confirm and reaffirm their obligation under
Section 3 of the Fee Letter, and acknowledge that nothing in this Amendment
shall limit the ability of the Agent and the Purchasers to require changes to
the terms of the Transaction Documents as contemplated by such Section 3.  After
this Amendment becomes effective, all references in the Receivables Sale
Agreement (or in any other Transaction Document) to “this Agreement”, “hereof”,
“herein” or otherwise referring to the Receivables Sale Agreement shall be
deemed to be references to the Amended Agreement.  This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Receivables Sale Agreement other than as set forth herein.

 

8.                                       Effectiveness.  This Amendment shall
become effective upon the date on which all of the following occur (the
“Amendment Effective Date”):

 

(i)                                     receipt by the Agent of counterparts of
this Amendment (whether by facsimile or otherwise) executed by the Seller, the
Servicers, the Originators, the Agent and the Purchasers and consented to by
Parent and NAVL,

 

(ii)                                  receipt by the Agent of a fee equal to
0.15% of the Aggregate Commitment for the account of the Purchasers
(proportionately according to their Commitment Percentages),

 

(iii)                               receipt by the Agent of the following
documents, each, in form and substance satisfactory to the Agent and the
Purchasers, from JPMorgan Chase Bank, N.A., as Administrative Agent under the
Credit Agreement, a copy of the fully executed Credit Agreement Amendment.

 

9.                                       Headings; Counterparts. 
Section Headings in this Amendment are for reference only and shall not affect
the construction of this Amendment.  This Amendment may be executed by different
parties on any number of counterparts, each of which shall constitute an
original and all of which, taken together, shall constitute one and the same
agreement.

 

10.                                 Cumulative Rights and Severability.  All
rights and remedies of the Purchasers and Agent hereunder shall be cumulative
and non-exclusive of any rights or remedies such Persons have under law or
otherwise.  Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, in such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and without affecting such provision in any other jurisdiction.

 

11.                                 Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws (and not the
law of conflicts) of the State of Illinois.

 

[signature pages begin on next page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

SIRVA RELOCATION CREDIT, LLC, as Seller

 

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: President

 

 

 

 

 

SIRVA RELOCATION LLC, as a Servicer

 

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

 

 

EXECUTIVE RELOCATION CORPORATION, as
a Servicer

 

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

The undersigned (i) consent and agree to the foregoing Amendment, (ii) confirm
that references in the Purchase Agreement to the Receivables Sale Agreement
shall be references to such agreement as amended by the Amendment, and
(iii) confirm that the Purchase Agreement is in full force and effect.

 

SIRVA RELOCATION LLC, as an Originator

 

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

 

 

EXECUTIVE RELOCATION CORPORATION,
as an Originator

 

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

S-1

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Purchaser and Agent

 

 

 

 

 

By:

/s/ Marlee Zweigbaum

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Purchaser

 

 

 

 

 

By:

/s/ Dwayne Coker

 

Title:

Duly Authorized Signatory

 

S-3

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/BUSINESS
CREDIT, INC., as Purchaser

 

 

 

 

 

By:

/s/ Carl Giordano

 

Title:

Assistant Vice President

 

 

S-4

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND CONSENT

 

Reference is made to the Amended and Restated Guaranty dated as of
December 23, 2004, executed by the undersigned in favor of SIRVA Relocation
Credit, LLC (the “Guaranty”).  The undersigned (i) consent and agree to the
foregoing Amendment, (ii) confirm that references in the Guaranty to the
Receivables Sale Agreement shall be references to such agreement as amended by
the Amendment, and (iii) confirm that the Guaranty is in full force and effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Acknowledgement and
consent as of the date first above written.

 

 

SIRVA WORLDWIDE, INC.

 

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

 

 

NORTH AMERICAN VAN LINES, INC.

 

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

--------------------------------------------------------------------------------